Appeal from a judgment entered on the verdict of a jury rendered at a Trial Term, Supreme Court, Saratoga County. Plaintiff was driving in a northerly direction in North Hudson Street, Stillwater, on November 13, 1956, and while making a left turn into Major Dickinson Avenue, his automobile and a truck owned by defendant Hanna, which had been moving southerly in North Hudson Street, were in collision. Major Dickinson Avenue runs into North Hudson Street from the northeast at less than a 45-degree angle and the intersection is somewhat T-shaped. The Hanna truck was driven by defendant Griffin. Plaintiff’s theory of defendants’ negligence is that adequate warning was given by plaintiff’s directional signal of his intention to turn left; that he put the signal on when 350 feet from defendants’ truck; and that as he turned into Major Dickinson Avenue the truck turned to its right also into Major Dickinson Avenue and ran into plaintiff’s car. Defendants’ theory is that no warning was given by plaintiff of a contemplated left turn, which was made suddenly; that the truck was turned to its right in an attempt to avoid collision; and that plaintiff ran into its left front side. Although the photographs of the truck after accident indicate contact was on its left front fender from a side blow as well, perhaps, as from a front blow, the jury could nevertheless find plaintiff had the right to recover if it found he gave adequate warning 350 feet away from the truck and the truck driver either did not see, or disregarded, the warning and turned right when it was too late. In such a situation the fact that plaintiff ran into the side of the truck rather than truck ran into plaintiff’s car would not be conclusive on the issue of negligence. As we view the record, the verdict is fairly within the jury’s competence and is not against the weight of evidence. Judgment unanimously affirmed, with costs. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.